DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling et al. (US 2010/0215996) in view of Han et al. (KR 10-2009-0064757).
Regarding claims 1, 3, 5 and 7, Wendling et al. discloses in Figs 1-8, an electrode assembly (ref 60) comprising:  a negative electrode sheet (ref 62), a positive electrode sheet (ref 64), an electrode tab (ref 39) attached to the negative electrode sheet (ref 62), a separator (ref 66) defining an outermost side ([0094], outer layer) of the electrode assembly (ref 60).
Wendling et al. does not explicitly disclose a metal layer disposed between the electrode tab and the separator, the metal layer is copper plate and including an adhesive material, the tab body and metal layer and separator connected via an adhesive layer formed of the adhesive material.
Han et al. discloses in Figs 1-4, a battery (ref 100) including an electrode assembly (ref 200) including first electrode (ref 210), separator (ref 220), and second electrode (ref 230) formed together.  A metal layer (ref 320) comprising copper plate (P3/¶6) is utilized to attach via welding and insulating tape (P4/¶3, P5/¶1) to either the first (ref 211) or second (ref 221) electrode taps (P4/¶5-7).  This configuration enhances battery structural integrity and simplifies the assembly process and lowers overall costs of production (P4/¶6-8 – P5/¶1-2). 
Han et al. and Wendling et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the metal layer with adhesive at the tab as disclosed by Han et al. into the structure of Wendling et al. to enhance battery structural integrity and simplify the assembly process and lower overall costs of battery production.

Regarding claim 2, modified Wendling et al. discloses all of the claim limitations as set forth above and also discloses the electrode tab (ref 39) includes a tab body ([0063], [0065]) attached to the negative electrode sheet (ref 62) and a protrusion extending ([0063], [0065]) from one end of the electrode assembly (ref 60), and the protrusion is welded to the metal layer (see above envisaged structure of claim 1).

Regarding claim 4, modified Wendling et al. discloses all of the claim limitations as set forth above and also discloses the electrode tab (ref 39) is a negative electrode tab ([0063]).

Regarding claim 6, modified Wendling et al. discloses all of the claim limitations as set forth above and also discloses the electrode tab (ref 39) and the metal layer overlap at an end portion (see above envisaged structure of Wendling and Han as set forth above in claim 1) of the separator (ref 66).

Regarding claim 8, modified Wendling et al. discloses all of the claim limitations as set forth above and also discloses an insulating tape ([0094]) that fixes a boundary portion ([0094]) of the separator (ref 66) at an end of the separator (ref 66).

Regarding claim 9, modified Wendling et al. discloses all of the claim limitations as set forth above and also discloses the insulating tape ([0094]) and the metal layer do not overlap (see envisaged structure with respect to claim 1, insulating tape of Wendling is placed in a different location on the electrode assembly than the metal layer at tabs of Han, thus not overlapping).

Regarding claim 10, modified Wendling et al. discloses in Figs 1-8, a device ([0003]) including a cylindrical type secondary battery ([0003]) having an electrode assembly (ref 60) as set forth above as a power source ([0003], [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725